DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. John Reed on March 31, 2021.
The application has been amended as follows: 
Please amend claim 1, claim 4, claim 8, claim 9, claim 20 and claim 23 as follows:
1. A plug-in module which provides a measurement value of a body fluid sample of a person, comprising: 
a sensor comprising a sample region and a contact region, wherein the sensor is both attachable and detachable via the contact region from the plug-in module, the sensor being configured to receive [[a]] the body fluid sample within the sample region, wherein the sensor further comprises one or more electrical components configured to generate and transmit a measurement signal indicative of [[a]] the received body fluid sample; 
a signal converter; 
an energy source; 
a memory; 

a transducer ed with the contact region of the sensor and configured to receive the measurement signal from the sensor and to transmit the measurement signal to the signal converter[,] wherein the signal converter is configured to transform 
an interface configured to physically and directly connect the plug-in module to a computer comprising a display; 
and program instructions stored in the memory and executable by the processor to cause the processor to: 2Serial No. 14/189,063 Docket No. ROJ 0026 VA/53311.111 
receive the converted measurement signal from the signal converter;
 process the converted measurement signal into the measurement value; 
store the measurement value in the memory; 
display the measurement value on the display of the computer; 
 generate historical measurement value data through the receipt, processing and storage of a plurality of measurement signals taken over time; and display, on the display of the computer, one or more reports based on the historical measurement value data.
4. The plug-in module according to claim 1, wherein the sensor includes a wireless transmitter, the transducer includes a wireless receiver, and the transducer is configured to receive the measurement signal from the sensor wirelessly.
8. The plug-in module according to claim 1, further comprising a visual display, wherein the processor is configured to control 
9. The plug-in module according to claim 1, wherein the processor is configured to determine 
20. A system for monitoring a state of health of a person based on a body fluid sample, comprising: 
a sensor, wherein the sensor is configured to receive 
a plug-in module which provides a measurement value of a body fluid of a person, the plug-in module comprising: 
a signal converter; 
an energy source; 
a memory; 
a processor connected to the energy source and which has access to the memory; 
a transducer configured to receive the measurement signal from the sensor and transmits the measurement signal to the signal converter, wherein the signal converter is configured to transform 
an interface configured to physically and directly connect the plug-in module to a computer comprising a display; 
program instructions stored in the memory and executable by the processor to cause the processor to: 
receive the converted measurement signal from the signal converter; 
transform the converted measurement signal into the measurement value[[,]]; 
store the measurement value in the memory; 

generate historical measurement value data through the receipt, transformation and storage of a plurality of measurement signals taken over time; and 
display, on the display of the computer, one or more reports based on the historical measurement value data;
 a communications terminal configured to receive the plug-in module and provided with a wireless communication interface and a monitor device; and 
an administration device comprising a stepper motor and a position sensor configured to measure and transmit[[s]] an angular position of the stepper motor, the administration device configured to administer a dose of a fluid medicine to the person, the angular position of the stepper motor indicative of an amount of the dose administered, and the administration device comprising a wireless communication interface, wherein wireless communications occur between the administration device and the communications terminal via the respective wireless communication interfaces, wherein the communications terminal is configured to at least one of 6Serial No. 14/189,063Docket No. ROJ 0026 VA/53311.111switch the administration device between on and off positions and control the dose of the fluid medicine to the person through the administration device.
23. A method of monitoring a state of health of a person based on a body fluid of the person, the method comprising: 
configuring a plug-in module to comprise an energy source, a signal converter, a memory, a processor connected to the energy source and having access to the memory, an interface, and a transducer; 
receiving a body fluid sample by a sample region of a sensor, wherein application of the body fluid sample to the sample region is not dependent on operation of the plug-in module; 

providing a measurement value of the body fluid sample by the plug-in module, the measurement value based on the generated measurement signal, wherein providing the measurement value comprises: 
receiving, via the transducer, the generated measurement signal; 
transmitting, via the transducer, the received measurement signal to the signal converter; 
converting, via the signal converter, the transmitted measurement signal into a converted measurement signal that is in a form readable by the processor; 
providing, via the signal converter, the converted measurement signal to the processor; and 
transforming, via the processor, the converted measurement signal into the measurement value; 
storing the measurement value 
connecting, via the interface, the plug-in module to a computer comprising a display; 
displaying the measurement value on the display of the computer; 
generating historical measurement value data by transforming a plurality of received, converted and stored measurement signals taken over time into a corresponding plurality of measurement values; and 
displaying, on the display of the computer, one or more reports based on the historical measurement value data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 1-23 are statutory and patent-eligible under 35 USC 101 because there are no judicial exceptions recited in the claims.
(B) Claims 1-19 are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of health state monitoring systems does not teach or fairly suggest a plug-in module configured to be physically and directly connected to a computer, wherein said plug-in module includes a detachable sensor with electrical components configured to generate and transmit a measurement signal related to a body fluid sample applied to a said sensor and, an interface configured to connect the plug-in module physically and directly to a computer, wherein said plug-in module  includes instructions for generating historical measurement value data and, instructions for displaying, on the computer, one or more reports based on the historical measurement value data. The closest related prior art to Phillips teaches a photometer configured to be connected to an external device via an interface and, configured to receive a test strip. Phillips’ photometer uses infrared light to determine a value of blood glucose and, therefore Phillips’ photometer is an optical based detection system. While the art in the field teaches modular devices and systems for measuring parameters of a body fluid sample which utilize electrical components (see US 5,971,941 to Simons, cited as pertinent art in the previous office action) the skilled artisan would not be motivated to modify Phillips’ optical based system to convert it into an electrical based system because this modification would amount to extra work requiring the re-design of the structure of the sensor used for the detection, as well as, the processes performed by the plug-in module. 
 (C) Claims 20-22 are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of health state monitoring systems does not teach or fairly suggests a system comprising a sensor with electrical components configured to generate and transmit a measurement signal related to a body fluid sample applied to a said sensor  and, further including a plug-in module configured to be physically and directly connected to a computer via  an interface, wherein said plug-in module  includes instructions for generating historical measurement value data and, instructions for displaying, on the computer, one or more reports based on the historical measurement value data. The closest related prior art to Phillips teaches a photometer configured to be connected to an external device via an interface and, configured to receive a test strip. Phillips’ photometer uses infrared light to determine a value of blood glucose and, therefore Phillips’ photometer is an optical based detection system. While the art in the field teaches sensors for measuring parameters of a body fluid sample which utilize electrical components (see US 5,971,941 to Simons, cited as pertinent art in the previous office action) the skilled artisan would not be motivated to modify Phillips’ optical based analyte detection system to convert it into an electrical based system because this modification would amount to extra work requiring the re-design of the structure of the sensor used for the detection, as well as, the processes performed by the plug-in module. 
(D) Claim 23 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of health state monitoring methods does not teach or fairly suggests a method comprising a step of providing, by a plug-in module, a measuring value of a body fluid sample based on a measurement signal generated by the electrical components of a sensor, connecting the plug-in module to a computer via an interface, generating historical measurement values based on stored measurement signals and displaying one or more reports based on the historical measurement values. The closest related prior art to Phillips teaches a method for measuring an analyte (blood glucose) via a photometer configured to receive a test strip wherein said photometer uses infrared light to determine a value of blood glucose. As such, Phillips’ method is an optical based detection method. While the art in the field teaches electrical based analyte detection methods  (see US 5,971,941 to Simons, cited as pertinent art in the previous office action) the skilled artisan would not be motivated to modify Phillips’ optical based analyte detection method to convert it into an electrical based detection method because this modification would amount to extra work requiring the re-design of the structure of the sensor used for the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1-23 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A/Examiner, Art Unit 1631       
                                                                                                                                                                                                 /Lori A. Clow/Primary Examiner, Art Unit 1631